Per Curiam.
Notwithstanding the failure of the defendant to assign any ruling or action of the trial court as error, we have carefully examined the entire record and find therein no error of law. There is no suggestion in the record that the defendant, who was represented by counsel, did not understand the charge against him, the nature and effect of his plea of guilty and the maximum sentence which might lawfully be imposed if he entered such plea. It clearly appears from the record that he entered the plea of guilty to the offense charged voluntarily, without threat or inducement, and with full understanding of its effect and possible consequences. The sentence imposed does not exceed the maximum authorized by the statute. G.S. 14-87. The judgment of the court below is, therefore, free from error of law. If the defendant believes that the punishment imposed is unduly severe in fact, his recourse is to seek action by the Board of Paroles or other exercise of the power of executive clemency.
No error.